EXHIBIT 10.60
 

[somerly.jpg]
SOMERLEY LIMITED
20/F., Aon China Building, 29 Queen’s Road Central, Hong Kong
Telephone: 2869 9090 Fax: 2845 0614 E-Mail: somerley@somerley.com.hk

 
Private and confidential
 
 
Ref: APP-AB-030
 
PEDEVCO Corp (d/b/a Pacific Energy Development)
 
4125 Blackhawk Plaza Circle, Suite 201
 
Danville, CA 94506
 
USA
25th February 2013

 


Attention:
Frank Ingriselli
 
Chief Executive Officer

 
Dear Frank,
 
PEDEVCO Corp
 
1. Background
 
We refer to recent correspondence and the 15 February 2013 meeting between Frank
Ingriselli of PEDEVCO Corp (“Pacific Energy” or the “Company”) and John Fletcher
of Somerley Limited (“Somerley”) in relation to assisting the Company to find an
investor to subscribe for a US$4m in bridge financing via a Convertible
Promissory Note (the “Transaction”).
 
Pacific Energy (OTCBB:PEDO) is a US based emerging energy company focused on
acquiring high-growth, early cash flow shale oil and gas energy projects in
North America and the Pacific Rim countries. The Company is listed on the OTC
Bulletin Board (“OTCBB”) in the United States and has applied for and received
approval to move its listing from the OTCBB to the New York Stock Exchange
(“NYSE”). Pacific Energy plans to list on the NYSE during April 2013 and to
coincide with the listing the Company plans to raise US$50m in equity.
 
We understand the Company owns an interest in two producing shale oil & gas
assets in North America, the Niobrara Shale Asset in Colorado and the Eagle Ford
Shale Asset in Texas. Pacific Energy is seeking US$4m in bridge financing by 22
March 2013 to exercise its option to purchase leases covering approximately
7,000 acres of oil assets in Kansas’ Mississippian formation (“Mississippian
Asset”).
 
We believe that we have the relevant expertise in executing the Transaction and
that our experience would be beneficial.
 
We are writing to set out our terms for the appointment of Somerley to act as
the exclusive financial adviser to the Company in the Asia Pacific and Middle
East Regions to assist in the Transaction.
 
2. Scope of work
 
We envisage our scope of work will be as follows:-
 
(i)
to review the financial and commercial objectives of the Company;

 
(ii)
to prepare a short preliminary information memorandum (a “Teaser”) on the
Transaction;

 
(iii)
To identify for the Company’s written authorization non-U.S. investor candidates
it deems qualified to participate in the Transaction, which authorization the
Company agrees it will not unreasonably withhold. Lack of objection within five
(5) business days of receipt of request for such authorization shall constitute
authorization by the Company. Once so authorized, Somerley shall be entitled to
compensation under this agreement with respect to investments made by each such
candidate in the Transaction as set forth herein (“Qualified Investors”).
Notwithstanding anything to the contrary herein, “Qualified Investors” for
purposes of this agreement shall specifically exclude (i) the non-U. S.
investors set forth on Exhibit A, and (ii) any existing stockholder, officer,
director or employee of the Company (collectively, the “Excluded Investors”);



 
 

--------------------------------------------------------------------------------

 
[somerly.jpg]
 
(iv)
to distribute the Teaser to Qualified Investors;

 
(v)
to assist in the preparation of the marketing materials and distribute the
marketing materials via various electronic means and face to face meetings with
Qualified Investors;

 
(vi)
to advise on and assist in the effective communication and negotiating
strategies when dealing with different Qualified Investors;

 
(vii)
to coordinate the due diligence process and manage the process of submission of
financing proposals from Qualified Investors;

 
(viii)
to comment on the documents relating to the Transaction;

 
(ix)
to work closely as required with the Company’s legal advisers, accountants,
auditors, valuers, tax advisers or other professional parties in relation to the
Transaction; and

 
(x)
to monitor the completion procedures and receipt of the relevant funds relating
to the Transaction.

 
3. Information on Somerley
 
Somerley Limited (“Somerley”) is located at 20th Floor, Aon China Building, 29
Queen’s Road Central, Hong Kong. It is licensed by the Hong Kong Securities and
Futures
 
Commission to carry out Type 1 (dealing in securities), Type 4 (advising on
securities), Type 6 (advising on corporate finance) and Type 9 (asset
management) regulated activities as set out In Schedule 5 to the Securities and
Futures Ordinance having CE registration number AAJ067. Somerley hereby
undertakes to notify the Company as soon as practicable in the event of any
material change to the information provided herein.
 
4. Information provided by you
 
You confirm that in carrying out its work Somerley may rely on the accuracy and
completeness of all information provided, as well as all opinions expressed, to
it by your Company’s directors, staff and advisers and that Somerley shall not
be required independently to verify any such information. You will allow us
access to information which is reasonably required for Somerley to execute the
Transaction and that no material facts will be omitted from the information
supplied, and the opinions expressed by the Company to Somerley. You undertake
that Somerley will be notified by your Company’s directors, staff or advisers as
soon as practicable in the event of any material change to the information as
provided in relation to your Company, its subsidiaries, and the Transaction.
 
5. Indemnity
 
In consideration of our agreeing to provide the services described herein, you
agree to indemnify and hold Somerley harmless against and from any and all
losses, claims, damages or liabilities (other than those arising from fraud,
wilful misconduct or negligence on Somerley’s part) to which Somerley may become
subject in connection with the services referred to in this letter or
subsequently provided at the Company’s request and to reimburse Somerley for any
legal or other expenses incurred by Somerley arising out of or in connection
with any action or claim (other than those arising from fraud, wilful
misconduct, or negligence on Somerley’s part) in connection herewith. To the
extent permitted by applicable laws or regulations, the Company shall have the
conduct of the defence and/or settlement of any claims with third parties and
Somerley shall incur no expense (legal costs or otherwise) in connection with
any claim without the prior written authorization of Company.
 
 
 

--------------------------------------------------------------------------------

 
[somerly.jpg]
 
6. Confidentiality Undertaking
 
Each of the Company and Somerley shall treat as strictly confidential the
provisions of this letter and the process of their negotiation and all
information about the other party obtained or received by it as a result of
negotiating, entering into or performing obligations under this letter (the
“Confidential Information”). They shall not, except with the prior written
consent of the other party, make use of (save for the purposes of performing
their obligations under this letter) or disclose to any person any Confidential
Information.
 
7.  Professional Fees
 
Cash Completion Fee
 
A Completion Fee of 8% of the total funds raised from Qualified Investors
originally introduced by Somerley will be payable by the Company to Somerley
(“Cash Completion Fee’’).
 
Equity Completion Fee
 
The Company farther agrees to compensate Somerley with 2 year warrants on the
same terms as offered to a Qualified Investors originally Introduced by Somerley
who subscribes for the Company’s Convertible Promissory Note (“Equity Completion
Fee”).
 
Break Fee
 
For the avoidance of doubt, if after entering into a legally binding agreement
with a Qualified Investor, the Company does not consummate the Transaction for
whatever reasons a break fee of 50% of the amount that would otherwise have been
payable as a Completion Fee shall be payable forthwith to Somerley by the
Company (“Break Fee’’); provided, however, no Break Fee shall be due or owing
where the Transaction has been terminated due to the occurrence of a material
adverse change in the Company or its prospects, as determined in good faith by
the Company.
 
Expenses
 
In addition to the fees outlined above, the Company agrees to reimburse Somerley
for its reasonable out-of-pocket expenses (including travelling and
accommodation expenses) incurred in connection with the Transaction. Items of
expense In excess of US$1,000 will be notified to the Company in advance, and
any expenses, singularly or in the aggregate, of $5,000 within any month will
require the Company’s prior written approval (email acceptable). The expenses
are payable whether or not the Transaction proceeds to completion. In addition,
the Company will be responsible for all its own expenses arising out of the
Transaction including appointment of its own legal counsel, tax advisors,
valuers, accountants, auditors and other professional parties.
 
Payment
 
The Cash Completion Fee, Equity Completion Fee, Break Fee and Expenses will be
payable by the Company within 14 days of the relevant invoices issued by
Somerley.
 
8. No undertaking or commitment to underwrite
 
This letter is not to be construed as an undertaking or commitment on the part
of Somerley to commit or underwrite any form of financing in relation to the
Transaction. Notwithstanding the forgoing, Somerley agrees to use its reasonable
best efforts to solicit and receive offers to purchase the securities in the
Transaction.
 
 
 
 

--------------------------------------------------------------------------------

 
[somerly.jpg]
 
9. Termination
 
This appointment shall expire on the earlier to occur of (i) the Company’s
consummation of the Transaction, (ii) the Company’s termination of the
Transaction, or (iii) the date that is two (2) months from the date this letter
is signed by the Company. Notwithstanding the forgoing, and without prejudice to
the Company’s rights hereunder, the Company or Somerley may, without attributing
any reason whatsoever, terminate the appointment hereunder by giving at least 30
days’ notice in writing to the other party.
 
If at any time in the period 12 months after the termination of Somerley’s
appointment the Company completes a transaction with any Qualified Investor
introduced by Somerley for the purposes of this Transaction, Somerley will be
entitled to payment of the Fees as set out in Clause 7.
 
10. Effectiveness
 
This agreement will be effective upon its signing by both parties.
 
11. Governing law
 
This letter shall be governed by the laws of the Hong Kong Special
Administrative Region, to the non-exclusive jurisdiction of the courts of which
we hereby irrevocably submit.
 
12. Acceptance
 
We would be grateful if you could sign and return the enclosed duplicate of this
letter to confirm your acceptance of the above terms.
 
Yours faithfully,
for and on behalf of
Somerley Limited
 
We accept and confirm the above terms for and on behalf of
PEDEVCO Corp
     

 


 /s/1/s/ M.N. Sabine
  /s/ Frank Ingriselli
M.N. Sabine
 
Frank Ingriselli
Chairman
 
Chief Executive Officer

 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Excluded Investors
 
 
●
MIE Holdings Corporation, and subsidiaries and affiliates thereof

 
 
●
Minsheng Banking Corp, and subsidiaries and affiliates thereof

 
 
●
The Hong Kong Holding Company, LTD